IN THE SUPREME COURT OF THE STATE OF NEVADA


                DARNELL WEBSTER,                                           No. 85472
                                          Appellant,
                              vs.
                 THE STATE OF NEVADA,                                             FILE
                                  Respondent.
                                                                                  OCT Z4 2021
                                                                                          H A. BF:OWN
                                                                                         UPREME COURT
                                      ORDER DISMISSING APPEAL                BY
                                                                                           CLERK
                                                                                   DEP

                            This is a pro se notice of appeal from a district court order
                denying a postconviction petition for a writ of habeas corpus.               Eighth

                Judicial District Court, Clark County; Tierra Danielle Jones, Judge.
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered its order denying appellant's petition
                on June 27, 2022. The district court served notice of entry of that order on
                appellant on June 29, 2022. Appellant did not file the notice of appeal,
                however, until October 4, 2022, well after the expiration of the 30-day
                appeal period prescribed by NRS 34.575.      See NRAP 4(b); Lozada v. State,

                110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an untimely
                notice of appeal fails to vest jurisdiction in this court). Accordingly, this
                court
                            ORDERS this appeal DISMISSED.'


                                                  abog,             , J.
                                         Cadish


                                           , J.                                               Sr.J.



SUPREME COURT        'The Honorable Mark Gibbons, Senior Justice, participated in this
        OF
     NEVADA
                matter under a general order of assignment.
Wu 19-17A                                                                          - '3371
                  cc:   Hon. Tierra Danielle Jones, District Judge
                        Darnell Webster
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA


  I947A •,4gAt4